DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock US 9,445,028.

Re claim 1, Bock discloses an image sensor (14) comprising: an image pixel (102); a pixel output line (column lines 108) that is coupled to the image pixel (102), wherein the image pixel (102) is configured to output a signal onto the pixel output line (108)(figures 1-2; col. 2, line 13-col. 3, line 51); and an analog-to-digital converter (112, 700) circuit configured to receive the signal from the image pixel via the pixel output line (108)(figures 1-2; col. 2, line 13-col. 3, line 51), to divide the signal, and to use a voltage ramp with a ramp resolution that is less than the total resolution of the ADC circuit (700) to determine the voltage of the divided signal (ADC resolution is reduced by dividing the input signal and including an exponent conversion followed by a mantissa conversion and implementing floating point readout circuitry) (figures 4-7; col. 3, line 65-col. 8, line 48).

Re claim 2, Bock further discloses that the ADC circuit (112, 700) is configured to divide the received signal by a factor of 2 (Vref level used during mantissa conversion may be power of 2 decrements based on image signal level Vrefs, Vrefx/2, Vrefx/4, Vrefx/8, etc.) (col. 3, line 65-col. 6, line 45).

Re claim 3, Bock further discloses that the ADC circuit (112, 700) is configured to divide the received signal by a factor that is greater than 2 to provide margin for the voltage ramp (Vref level used during mantissa conversion may be power of 2 decrements based on image signal level Vrefs, Vrefx/2, Vrefx/4, Vrefx/8, etc.) (col. 3, line 65-col. 6, line 45).

Re claim 4, Bock further discloses that the ADC circuit (112, 700) is configured to divide the received signal by up to F times, and wherein F is an integer greater than one (Vref level used during mantissa conversion may be power of 2 decrements based on image signal level Vrefs, Vrefx/2, Vrefx/4, Vrefx/8, etc.) (col. 3, line 65-col. 6, line 45).

Re claim 5, Bock further discloses that the ADC circuit (112, 700) is configured to divide the received signal until the signal falls below a predetermined comparison level, and wherein the number of times the ADC circuit actually divides the received signal is equal to an exponent value E, and wherein E is less than or equal to integer F (every analog to digital conversion includes an exponent conversion of a nominal reference voltage followed by a mantissa conversion at an adjustable reference voltage level that can be less than the nominal voltage level) (col. 3, line 65-col. 8, line 48).

Re claim 6, Bock further discloses that the ADC circuit (112, 700) is configured to incrementally adjust the voltage ramp until the voltage ramp crosses the divided signal, and wherein the amount by which the voltage ramp is adjusted is equal to a mantissa value M (every analog to digital conversion includes an exponent conversion of a nominal reference voltage followed by a mantissa conversion at an adjustable reference voltage level that can be less than the nominal voltage level) (col. 3, line 65-col. 8, line 48).



Re claim 8, Bock further discloses that the ADC circuit (112, 700) has a full scale voltage range, and wherein the voltage ramp overlaps with only a subset of the full scale voltage range (col. 7, line 11-col. 8, line 48; figures 7-8).

Re claim 10, Bock further discloses that the voltage ramp has a fixed step size that is independent of the voltage level of the signal received from the image pixel (Vramp has a fixed step size) (col. 7, lines 30-43).

Re claim 11, Bock further discloses that the ADC circuit is a shot-noise-matched data converter (reference voltage Vref is set to achieve a desired SNR and reduce noise) (col. 3, line 65-col. 5, line 54).

Re claim 12, Bock discloses a method of operating an image sensor (14) having an image pixel (102) and an analog-to-digital converter (112, 700), the method comprising: using the image pixel (102) to output a pixel signal; receiving the pixel signal (102) at the ADC (112, 700) (figures 1-2; col. 2, line 13-col. 3, line 51); with the ADC (112, 700), progressively attenuating the pixel signal to obtain a floating-point exponent value (floating point column readout circuitry computes an output based on an 

Re claim 13, Bock further discloses that the ADC has an overall resolution and wherein the analog ramp has a reduced resolution that is less than the overall resolution of the ADC (ADC resolution is reduced by dividing the input signal and including an exponent conversion followed by a mantissa conversion and implementing floating point readout circuitry) (figures 4-7; col. 3, line 65-col. 8, line 48).

Re claim 14, Bock further discloses progressively attenuating the pixel signal comprises repeatedly dividing the pixel signal by a predetermined factor that is equal to or greater than two (Vref level used during mantissa conversion may be power of 2 decrements based on image signal level Vrefs, Vrefx/2, Vrefx/4, Vrefx/8, etc.) (col. 3, line 65-col. 6, line 45).



Re claim 17, Bock discloses an analog-to-digital converter (700) circuit having a total resolution, comprising: a comparator (702); a plurality of capacitors (C, 2C, 32C, 64C) coupled to the comparator (702); a first set of switches (switches controlled by signals S1, S2, S6, S7) coupled to the plurality of capacitors (C, 2C, 32C, 64C); and a second set of switches (switches controlled by signals S1, S2, S6, S7) coupled to the plurality of capacitors (C, 2C, 32C, 64C)(figure 7; col. 6, line 46-col. 8, line 48), wherein the comparator (702) has an input configured to receive an analog ramp having a resolution that is less than the total resolution of the ADC circuit (capacitive Vref DAC circuit includes ramp voltage terminal 752 and has a terminal coupled to the input of comparator 702) (col. 7, lines 11-43) (ADC resolution is reduced by dividing the input signal and including an exponent conversion followed by a mantissa conversion and implementing floating point readout circuitry) (figures 4-7; col. 3, line 65-col. 8, line 48).

Re claim 18, Bock further discloses that the ADC circuit is further configured to receive a pixel signal, and wherein the first and second sets of switches are toggled in an alternating fashion to progressively attenuate the received pixel signal (each capacitor 62C, 32C, 2C, C, etc. is switchably coupled to a selected one of terminals 

Re claim 19, Bock further discloses that the progressive attenuation scheme of the ADC circuit is a passive capacitive charge sharing division scheme (exponent and mantissa value calculations are performed by toggling switches to selectively activate different capacitors of the ADC) (col. 7, line 11-col. 8, line 48).

Re claim 20, Bock further discloses that the ADC circuit has a non-flat quantization noise level that is shot-noise matched (lower resolution ADC yields quantization noise and reference voltage Vref is set to achieve a desired SNR and reduce noise) (col. 3, line 65-col. 5, line 54), and wherein the analog ramp is capacitively coupled to the input of the comparator to provide a non-sampled ramp architecture (capacitive Vref DAC circuit includes ramp voltage terminal 752 and has a terminal coupled to the input of comparator 702) (col. 7, lines 11-43) (ADC resolution is reduced by dividing the input signal and including an exponent conversion followed by a mantissa conversion and implementing floating point readout circuitry) (figures 4-7; col. 3, line 65-col. 8, line 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bock US 9,445,028 in view of Hashimoto et al. US 2013/0258131.

Re claim 9, the Bock reference discloses all of the limitations of claim 1 above.  However, although the Bock reference discloses all of the above limitations it fails to specifically disclose that the ADC circuit comprises a comparator having an offset and wherein the voltage ramp is over-ranged to account for the offset of the comparator.
However, Hashimoto discloses that it is well known in the art for an image capturing apparatus to include an analog to digital converter that includes a comparator (30-1) having an offset, and wherein a voltage ramp is adjusted in order to compensate for the offset of the comparator (paragraph 60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of adjusting a voltage ramp in order to compensate for offset associated with a comparator as disclosed by the Hashimoto reference in the image sensor disclosed by .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bock US 9,445,028 in view of Kim et al. US 2012/0287316.

Re claim 16, the Bock reference discloses all of the limitations of claim 12 above.  In addition, Bock discloses performing correlated double sampling based on a reset voltage level and a pixel signal level to remove column fixed pattern noise (col. 2, lines 26-35).  However, although the Bock reference discloses all of the above limitations it fails to specifically disclose identifying a reset voltage level by incrementally adjusting an analog ramp.
However, Kim discloses that it is well known in the art for an image capturing apparatus to include an analog to digital converter that identifies a reset voltage level by incrementally adjusting an analog ramp signal (figure 4A; paragraphs 51).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of identifying a reset voltage level by incrementally adjusting an analog ramp as disclosed by the Hashimoto reference in the image sensor disclosed by the Bock reference.  Doing so would provide a means for reducing noise in an output signal.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh et al. US 9,960,783 discloses a conditional correlated multiple sampling single slope analog to digital converter and an image sensor system.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).